Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1 November 2022 has been entered. Claims 1-5, 9, 11-14, and 22-26 are pending. Applicant's amendments have overcome each objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 1 July 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the “transition point” introduced in claim 1 at lines 17-18 should be indicated in the drawings with a reference character, and this reference character should also be added to the written description. Moreover, in view of the indefiniteness issues raised below regarding the recitation of “a blade thickness increase rate defined by a slope”, the examiner further suggests illustrating the recited ‘slope’ in the drawings. See MPEP 608.01(o), which states, “in mechanical cases, it [every term used in any of the claims] should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at lines 1-2 recites, “A razor blade comprising a substrate including a symmetrical tapering blade edge”. This recitation should read – A razor blade comprising a substrate, the substrate including a symmetrical tapering blade edge –.
Claim 1 at each of lines 19 and 21 recites, “a distance of 40 micrometers”. Each of these recitation should read – the distance of 40 micrometers from the substrate tip –. Note that this same distance is previously introduced at line 8 of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 23 and 24 recites various percentages of different materials, and then each of claims 23 and 24 recites “the balance iron”. The recitation of “the balance iron” in claims 23 and 24 introduces new matter. The present specification specification recites, “A suitable stainless steel can comprise mainly iron, and, in weight C: 0.40-0.80%; Si: 0.10-1.5%; Mn: 0.1- 1.5%; Cr: 11.0-15.0%; and Mo: 0.0-5.0” (see the final paragraph at page 5). The recitation “the balance iron” is new matter because the phrase “mainly iron” does not preclude materials other than iron, whereas the recitation “the balance iron” does preclude materials other than iron. That is, the present specification as originally filed does not disclose that the blade only includes iron in addition to C, Si, Mn, Cr, and Mo,  but claims 23-24 do require that the blade only includes iron in addition to these elements. Since “mainly iron” permits the use of other elements, “mainly iron” does not provide sufficient to disclosure for “the balance iron”, with the result being that claims 23 and 24 introduce new matter by more particularly describing the elements of the blade than originally disclosed in the present specification. 
Claims 1-5, 9, 11-14, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 1-3 recites, “A razor blade comprising a substrate including a symmetrical tapering blade edge with two substrate sides and a planar portion ending in a substrate tip”. This recitation is indefinite because the run-on nature of the recitation renders it unclear what structure is being described as including each feature. As a first example, it is unclear whether the substrate or the blade edge is being described as including the planar portion. The claim can be read as, “a substrate including (a) a symmetrical tapering blade edge with two substrate sides and (b) a planar portion”, or the claim can be read as “a substrate including a symmetrical tapering blade edge, the symmetrical tapering blade edge with (a) two substrate sides and (b) a planar portion”. As another example, it is unclear what structure ends in the substrate tip. Does the planar portion end in the substrate tip, does the blade edge end in the substrate tip, or does the substrate end in the substrate tip? The planar portion is the feature recited immediately prior to “ending in a substrate tip”, suggesting that the planar portion is what ends in the substrate tip. However, if the planar portion recited in the claim corresponds to the planar portion “8” disclosed in the present specification, then this interpretation does not appear to be intended. However, the blade shown in the present specification (see Fig. 3C, for example), includes multiple planar portion including planar portions that do end in the substrate tip, so perhaps the Applicant is intending to refer to a different planar portion other than portion “8”. 
Claim 1 at lines 16-21 recites, “wherein the razor blade has a blade thickness increase rate defined by a slope from the substrate tip to a transition point between the two substrate sides and the planar portion, and wherein the blade thickness increase rate in a region between a distance from 40 micrometers to 300 micrometers from the substrate tip is less than, or equal to, the blade thickness increase rate from the substrate tip to a distance of 40 micrometers”. This recitation is indefinite for multiple reasons. First, in regards to the recitation “wherein the razor blade has a blade thickness increase rate defined by a slope from the substrate tip to a transition point between the two substrate sides and the planar portion”, it is unclear how many transition points and how many blade thickness increase rates are being introduced. The claim appears to introduce a single transition point because “transition point” is recited in the singular, and likewise the claim appears to introduce a single blade thickness increase rate because “rate” and “slope” are also both recited in the singular. On the other hand, the claim appears to implicitly require two transition points in view of the present specification because the transition point is defined as being “between the two substrate sides and the planar portion”. As disclosed in the present specification, considering the sides as elements “12” and “13” and the planar portion as element “8”, there is no single transition point between the two substrate sides and the planar portion. Instead, there is a first transition point between a first one “12” of the substrate sides and the planar portion “8” and a second transition point between a second one of the substrate sides “13” and the planar portion “8”. Since the recitation “between the two substrate sides and the planar portion” appears to require two transition points, the claim can also be interpreted as requiring two blade increase rates. Thus, claim 1 is indefinite because it is unclear how there can be a single “rate”, “slope”, and “transition point” when the transition point is required to be “between two sides and the planar portion”.
The second reason that the above quoted recitation at claim 1, lines 16-21 is indefinite is that it is unclear how the blade thickness increase rate -- which is introduced in the singular -- can have two different values at various distances from the substrate tip, where one of the values is less than the other. Consider Fig. 3C – if one were to draw a line from the substrate tip to a transition point between the side “12” and the planar portion “8”, there is a single line with a single slope. Since the claim defines how to draw this line (see the recitation “a slope from the substrate tip to a transition point between the two substrate sides and the planar portion” at lines 17-18), there is a single value for the blade thickness increase rate. Yet the claim requires that the rate changes at different distance from the substrate tip. Does claim 1 implicitly require a plurality of blade increase rates? If so, are all of the rates defined by the same slope from the substrate tip to the transition point? If so, how do the rates have different values despite being drawn between the exact same two points? It is unclear how a rate and a slope introduced in the singular and defined between two set points can have multiple different values, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-12, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,720,918 to Curry et al. in view of US Pub. No. 2015/0328789 A1 to Skrobis et al.
In general, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip, where a substrate of the razor blade is of “typical, or average shape” (see col. 1, lines 29-30), and where the substrate cross-section shown in Fig. 1 has “typical values for dimensions and angles shown” (see col. 1, lines 50-51). Regarding Curry’s disclosure of various thicknesses at different distances from a substrate tip, Fig. 1 provides enough information for one of ordinary skill in the art to determine the thickness at all distances less than 425 micrometers from the substrate tip. In particular, Curry discloses a thickness of 100 micrometers at a distance of 425 micrometers from the substrate tip (see Fig. 1, where the distance of 425 micrometers from the substrate tip is the sum of the illustrated distances of 25 micrometers, 150 micrometers, and 250 micrometers), along with a first included angle of 12° between 425 and 175 micrometers from the substrate tip and a second included angle of 14° between 175 and 25 micrometers from the substrate tip. Applying conventional geometric calculations to the razor blade shown in Fig. 1 of Curry, and noting that an included angle of 12° means that each of the two sides of the substrate tip becomes narrower at an angle of 6°, the formula T = 100 – 2*(425 – D)*tan(6°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 175 micrometers and 425 micrometers. Similarly, the formula T = 47.45 – 2*(175 – D)* tan(7°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 25 micrometers and 175 micrometers (where 47.45 micrometers is the thickness at 175 micrometers from the substrate tip calculated using the earlier described formula) relative to Fig. 1 of Curry. These calculations provide the following values for the razor blade of Fig. 1 of Curry:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Turning to the features recited in claim 1, Curry at the embodiment of Fig. 1 discloses a razor blade comprising a substrate (the substrate being the material shown in Fig. 1) including a symmetrical tapering blade edge with two substrate sides (left and right sides relative to Fig. 1) and a planar portion (the planar portion being a bottom portion relative to Fig. 1, which portion has two planar sides and is thus properly considered as a ‘planar portion’) ending in a substrate tip (the tip being at the top of the substrate relative to Fig. 1; it is unclear exactly what structure is required to have the tip), wherein the substrate has a thickness of between 27.50 micrometers and 31.50 micrometers measured at a distance of 100 micrometers from the substrate tip (see the thickness of 29.03 micrometers in the chart above), a thickness of between 41.00 micrometers and 46.00 micrometers measured at a distance of 150 micrometers from the substrate tip (see the thickness of 41.31 micrometers in the chart above), a thickness of between 51 micrometers and 56 micrometers measured at a distance of 200 micrometers from the substrate tip (see the thickness of 52.70 micrometers in the chart above), and a thickness of between 71.00 micrometers and 76.00 micrometers measured at a distance of 300 micrometers from the substrate tip (see the thickness of 73.72 micrometers in the chart above), wherein the razor blade has a blade thickness increase rate defined by a slope from the substrate tip to a transition point between the two substrate sides and the planar portion (see Fig. 1 – the slope is an imaginary line from the substrate tip to the junction at 425 micrometers from the substrate tip of the left side of the substrate and the planar portion, at least as this recitation is best understood), and wherein the blade thickness increase rate in a region between a distance of 40 micrometers to 300 micrometers from the substrate tip is less than, or equal to, the blade thickness increase rate from the substrate tip to a distance of 40 micrometers (as explained above, there is a single, constant slope between the substrate tip and the transition point, so the single blade thickness increase rate is equal at the recited distances; alternatively, if there are multiple blade thickness increase rates, the rates decrease toward the planar portion, so a rate at a distance of 40 micrometers to 300 micrometers from the substrate tip is shown in Fig. 1 as being less than a rate from the substrate tip to a distance of 40 micrometers -- the blade thickness increase rate of Curry decreases the further from the substrate tip that the rate is measured due to the included angle decreasing at each facet).
Regarding claim 9, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 61.00 micrometers and 66.00 micrometers measured at a distance of 250 micrometers from the substrate tip (see the thickness of 63.21 micrometers in the chart above).  
Regarding claim 11, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 80.00 micrometers and 86.00 micrometers measured at a distance of 350 micrometers from the substrate tip (see the thickness of 84.23 micrometers in the chart above).  
Regarding claim 25, Curry discloses that the blade edge has a first facet (at the first 25 micrometers from the substrate tip) and a second facet (at the next 150 micrometers from the substrate tip), and wherein the first facet and the second facet each have a continuous tapering geometry (see Fig. 1).
Regarding claim 26, Curry discloses that the blade edge has a first facet (at the first 25 micrometers from the substrate tip), a second facet (at the next 150 micrometers from the substrate tip), and a third facet in sequence (the third facet being between 175 and 425 micrometers from the substrate tip; see Fig. 1), and wherein each of the first facet, the second facet, and the third facet each have a continuous tapering geometry (see Fig. 1). 
Further, Curry teaches that the first 50 micrometers from the substrate tip back is regarded as being the most important from the cutting point of view (see col. 2, lines 16-19). 
Curry in the embodiment of Fig. 1 fails to disclose recited substrate thicknesses for distances from the substrate tip up to and including 50 micrometers. In particular, Curry in the embodiment of Fig. 1 fails to disclose that its substrate has a thickness of between 1.80 micrometers and 2.40 micrometers measured at a distance of 5 micrometers from the substrate tip, a thickness of between 6.2 micrometers and 7.70 micrometers measured at a distance of 20 micrometers from the substrate tip, a thickness of between 11.60 micrometers and 13.50 micrometers measured at a distance of 40 micrometers from the substrate tip, and a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, all as required by claim 1. Curry in Fig. 1 also fails to disclose that the substrate has a thickness of between 9.00 micrometers and 10.50 micrometers measured at a distance of 30 micrometers from the substrate tip as required by claim 5. Additionally, Curry, at least in the embodiment of Fig. 1, fails to disclose that the razor blade further comprises at least one coating layer as recited in claim 2, that the at least one coating layer has an overall thickness of 10 nm to 500 nm as recited in claim 3, that the at least one coating layer has an overall thickness of 100nm to 400nm as recited in claim 4, and that the at least one coating layer includes a soft coating and a hard coating, wherein the hard coating includes an interlayer, the interlayer being located adjacent the substrate, and the hard coating having an overcoat layer, the overcoat layer being located adjacent the soft coating as recited in claim 12.
First regarding substrate thicknesses, Skrobis teaches providing the first 40 micrometers from a substrate tip of a razor blade substrate with a cross-sectional shape defined by the equation w = adn, where w is the thickness of the substrate at a distance d from the tip of the substrate, and where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80 (see the Abstract and Fig. 2). Skrobis teaches that the shape of a substrate of a razor blade at the tip of the substrate provides a balance between edge strength and low cutting force or sharpness (see paragraph 26), and Skrobis teaches that providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance (paragraph 27). The chart below illustrates the range of thickness values resulting from Skrobis’ equation for the first 40 micrometers from the substrate tip (the examiner will discuss the distance at 50 micrometers from the tip hereinafter). The range of values at each distance up to and including 40 micrometers from the substrate tip as taught by Skrobis overlap with the ranges of values recited in present claims 1 and 5 for distances of 5, 20, 30, and 40 micrometers. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide the substrate of Fig. 1 of Curry with a cross-sectional shape over its first 40 micrometers from the substrate tip with a shape defined by the equation w = adn, where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80, in view of the teachings of Skrobis. This modification is advantageous because providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance. This modification provides a prima facie case of obviousness for thickness values at each distance up to and including 40 micrometers from the substrate tip in accordance with MPEP 2144.05, which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” The range of substrate thickness values provided by Curry, as modified, overlaps with the claimed ranges for all distance values up to and including 40 micrometers. Still further, the selection of the particular thickness values at each distance up to and including 40 micrometers from the substrate tip is a result-effective variable that achieves a recognized result of balancing edge strength and reducing cutting force, in view of Skrobis’ explicit teaching of this balance at paragraph 26. Thus, Skrobis provides a motivation to optimize the substrate thickness at distances of up to 40 micrometers from the substrate tip, supporting the determination of obviousness of the recited thickness ranges (see also the result effective variable discussion below).
Turning to the recitation in claim 1 that the substrate has a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, Curry discloses a thickness of 16.75 micrometers at a distance of 50 micrometers from the substrate tip. Skrobis’s teachings, on the other hand, suggest a range of thickness of slightly less than 10.71 to slightly less than 14.31 micrometers at a distance of 50 micrometers from the substrate tip1. Curry, as modified, provides a prima facie case of obviousness for the thickness of the substrate being between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip. Per MPEP 2144.05, “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” In the present case, Curry suggests a thickness value at 50 micrometers from the tip that is slightly greater than the recited range, whereas Skrobis suggests a thickness value at 50 micrometers from the tip that is slightly less than the recited range. Taken together, the references therefore suggest a range of thickness values at 50 micrometers from the substrate tip that extends from below the recited range to above the recited range, such that the references taken together suggest a range of thickness values at 50 micrometers from the tip that encompasses the claimed range. Additionally, there is motivation to optimize the substrate thickness at a distance of 50 micrometers from the substrate tip because Curry explicitly teaches that the first 50 micrometers from the substrate tip back is regarded as being the most important from the cutting point of view (see col. 2, lines 16-19), and Skrobis explicitly teaches that thickness of a substrate in the region of a substrate tip provides a balance between edge strength and low cutting force or sharpness (see paragraph 26). One of ordinary skill in the art would be motivated to balance blade strength and cutting forces a distance of 50 micrometers from the tip in view of Curry’s teaching that this is the most important section of the substrate tip from the cutting point of view, and one of ordinary skill in the art would be motivated to consider thickness values in the recited range of 14.50 to 16.50 micrometers because these thicknesses are between the thickness values suggested by Curry and Skrobis.
Alternatively to the modification above, Curry and Skrobis provide evidence that the thickness of a substrate at the first 50 micrometers from the substrate tip constitutes a result effective variable. For example, Curry at col. 2, line 14 describes that the thickness of a blade over the first 50 micrometers from the tip is a tradeoff between reducing resistance (which favors a thin substrate tip over the first 50 micrometers) and providing sufficient strength (which favors a thicker substrate tip over the first 50 micrometers). Skrobis also acknowledges a tradeoff at the tip end of a substrate between improving edge strength and lowering cutting resistance (see, e.g., paragraph 26). Thus, Curry and Skrobis suggest to one of ordinary skill in the art that the thickness of a substrate near the tip (e.g., within the first 50 micrometers from the tip as disclosed by Curry) is a result effective variable. As a result, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the thickness values for the first 50 micrometers of the substrate of Fig. 1 of Curry to be within the ranges recited in claims 1 and 5 because discovering an optimum thickness for each distance up to 50 micrometers from the substrate tip would have been a mere design consideration based on balancing cutting resistance vs. strength.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s). Indeed, both Curry and Skrobis acknowledge the tradeoff between cutting resistance and blade strength that results from selecting the thickness of the substrate at various distances over the cutting portion of the substrate tip. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established any criticality of the recited thickness values.
Next, regarding the at least one coating, Skrobis teaches that the razor blade further comprises at least one coating layer 54/56/58/52 (see Fig. 4 and paragraph 39) [claim 2]; that the at least one coating layer has an overall thickness of 10 nm to 500 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 3]; that the at least one coating layer has an overall thickness of 100 nm to 400 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 4]; and that the at least one coating layer 54/56/58/52 includes a soft coating 52 and a hard coating 54/56/58 (see Fig. 4), wherein the hard coating 54/56/58 includes an interlayer 54, the interlayer 54 being located adjacent the substrate 11 (see Fig. 4 and paragraph 40), and the hard coating 54/56/58 having an overcoat layer 58, the overcoat layer 58 being located adjacent the soft coating 52 (see Fig. 4 and 42) [claim 12]. Skrobis teaches that providing the hard coating is advantageous in order to improve strength, corrosion resistance, and shaving ability (paragraph 41) and that providing the soft coating is advantageous in order to reduce friction (see paragraph 43), and Skrobis teaches that the interlayer and overcoat layer facilitate bonding of the different layers (see paragraphs 40 and 42). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Curry with the coating layers taught by Skrobis. This modification is advantageous because it improves strength, reduces corrosion, and improves shaving ability, while also reducing friction. Moreover, the layers include the interlayer and overcoat layer that are advantageous facilitate bonding of the hard and soft layers.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Skrobis as applied to claim 1 above, and further in view of US Pub. No. 2013/0031794 A1 to Duff, Jr. et al.
Regarding claim 13, Curry, as modified, discloses at least one razor blade according to claim 1 as discussed above.
However, Curry, as modified, discloses its razor blade in isolation. As a result, Curry, as modified, fails to disclose: a razor head comprising a housing and the at least one razor blade according to claim 1 as required by claim 13, and a shaving device comprising a razor handle and a razor head according to claim 13 as required by claim 14.
Duff teaches a razor head 16 including a housing (the portion of the head 16 excluding the blades 14) and at least one razor blade 14 (see Fig. 1). Duff teaches a shaving device 10 including a razor handle 18 and the razor head 16. Providing razor blades in a housing and as part of a shaving device is advantageous because these structures provide a device for holding multiple blades and allowing a user to easily manipulate the blades to perform a shaving operation. Providing multiple blades is well known in the art to enhance the quality of a shave, and providing blades in a housing connected to a handle allows a user to grasp the handle to manipulate the blades. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blade of Curry, as modified, as member of a shaving device including multiple members of the blade retained in a housing of a razor head, which head is attached to a handle, in view of the teachings of Duff. This modification is advantageous because it provides multiple blades in a shaving device, allowing a user to grasp a handle to manipulate the blades. Compared to, e.g., a user holding the blade of Curry, as modified, on its own and attempting to shave with the blade, this modification is advantageous because it provides a more ergonomic means of manipulating the blades (i.e., by grasping the handle), and also because it provides a structure which retains multiple blades for enhancing shaving quality.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Skrobis as applied to claim 1 above, and further in view of US Pub. No. 2016/0016322 A1 to Islam et al.
Curry, as modified, fails to disclose that the blade edge has an induced surface roughness of 0.005 micrometers to 0.040 micrometers as required by claim 22. 
Islam, though, teaches that the induced surface roughness of a blade edge of a razor blade is a result effective variable – in particular, Islam teaches that surfaces 112 of a substrate of a blade edge “may be textured to reduce or prevent dust and/or other shaving or cutting products from sticking to the blade 100. For example, the texture may enhance a surface roughness of surfaces 112. This texture may also facilitate self-cleaning of blade 100.” (see paragraph 33).
Therefore, because Islam teaches that textures formed by a surface roughness on a substrate of a blade are advantageous in order to reduce or prevent material from sticking to the blade and also to facilitate self-cleaning, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a surface roughness including a roughness of 0.005 micrometers to 0.040 micrometers because discovering an optimum surface roughness would have been a mere design consideration based on ensuring that materials do not stick to the blade and that the blade performs self-cleaning.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established any criticality for the claimed range, such as by establishing that the claimed surface roughness provides an advantage, is used for particular purpose, or solves a stated problem. 
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Skrobis as applied to claim 1 above, and further in view of CA 2 956 557 A1 to Bic-Violex SA (hereinafter “Bic”).
Curry, as modified, which relies on the embodiment of Fig. 1 of Curry, fails to disclose that the substrate includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron as required by claim 23.
Bic, though, teaches a substrate that includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron (see page 14 at line 29 to page 15 at line 4; note that “No more than traces of Molybdenum” as taught by Bic teaches a range that includes no molybdenum, which is encompassed by the claim). Bic teaches that such a composition forms a suitable stainless steel for a substrate of a razor (see Bic at page 4, lines 29-30).
Thus, Curry, as modified, discloses the claimed invention except for the particular material composition used to form the substrate of its razor blade.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material composition as recited in claim 23 for the substrate of the razor blade of Curry, as modified, in view of the teachings of Bic, which teaches that such a composition is suitable for use as a substrate of a razor blade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Skrobis as applied to claim 1 above, and further in view of US Pub. No. 2016/0016322 A1 to Islam et al. and CA 2 956 557 A1 to Bic-Violex SA (hereinafter “Bic”).
Curry, as modified, which relies on the embodiment of Fig. 1 of Curry, fails to disclose that the blade edge has an induced surface roughness of 0.005 micrometers to 0.040 micrometers, and that the substrate includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron, all as required by claim 24.
Islam, though, teaches that the induced surface roughness of a blade edge of a razor blade is a result effective variable – in particular, Islam teaches that surfaces 112 of a substrate of a blade edge “may be textured to reduce or prevent dust and/or other shaving or cutting products from sticking to the blade 100. For example, the texture may enhance a surface roughness of surfaces 112. This texture may also facilitate self-cleaning of blade 100.” (see paragraph 33).
Therefore, because Islam teaches that textures formed by a surface roughness on a substrate of a blade are advantageous in order to reduce or prevent material from sticking to the blade and also to facilitate self-cleaning, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a surface roughness including a roughness of 0.005 micrometers to 0.040 micrometers because discovering an optimum surface roughness would have been a mere design consideration based on ensuring that materials do not stick to the blade and that the blade performs self-cleaning.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established any criticality for the claimed range, such as by establishing that the claimed surface roughness provides an advantage, is used for particular purpose, or solves a stated problem. 
Bic, though, teaches a substrate that includes, in weight %, carbon at 0.40-0,80%; silicon at 0,10-1.5%; manganese at 0.1- 1.5%; chromium at 11.0-15.0%; molybdenum at 0.0-5.0%; and the balance iron (see page 14 at line 29 to page 15 at line 4; note that “No more than traces of Molybdenum” as taught by Bic teaches a range that includes no molybdenum, which is encompassed by the claim). Bic teaches that such a composition forms a suitable stainless steel for a substrate of a razor (see Bic at page 4, lines 29-30).
Thus, Curry, as modified, discloses the claimed invention except for the particular material composition used to form the substrate of its razor blade.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material composition as recited in claim 23 for the substrate of the razor blade of Curry, as modified, in view of the teachings of Bic, which teaches that such a composition is suitable for use as a substrate of a razor blade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Response to Arguments
Applicant's arguments filed 1 November 2022 have been fully considered but they are not persuasive. At page 5 of the Remarks, the Applicant asserts that neither Curry nor Skrobis discloses a blade thickness increase rate as recited in claim 1. However, the Applicant’s argument is not persuasive. First, the argument amounts to a mere allegation of patentability, since the Applicant fails to explain why Curry and Skrobis fail to disclose this feature. More importantly, though, the Applicant’s argument is not persuasive because Curry does indeed disclose the blade thickness increase rate as can be seen in Fig. 1 of Skrobis due to the rate of blade thickness increase decreasing moving from the substrate tip to the planar portion. Therefore, the Applicant’s argument is not persuasive. 
Applicant’s arguments at page 6 of the Remarks related to claims 22-24 are moot in view of the above rejections, which do not rely on Curry and Skrobis for the newly added features of claims 22-24. Further, the Applicant’s arguments at page 6 of the Remarks related to claims 25 and 26 are not persuasive because these arguments are mere allegations of patentability without any discussion regarding how Curry could be considered as failing to disclose the features at issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Skrobis teaches that its equation w = adn describes the thickness of the substrate at distances up to 40 micrometers from the substrate tip (see the Abstract and Fig. 2), and then Skrobis teaches providing the substrate with facets each having an angle of less than 7 degrees (see the Abstract). In the chart of Skrobis’s thickness values provided above, the thicknesses listed at 50 micrometers from the tip are calculated using the equation T50 = T40 + 2*(D – 40)*tan(7°), where T50 is the thickness at 50 micrometers from the substrate tip, T40 is the thickness at 40 micrometers from the substrate tip (calculated using the equation w = adn as previously explained), and D is the distance from the substrate tip such that D – 40 describes the distance that the 7 degree facets extend. The examiner includes the language “slightly less than” when describing Skrobis’s range because the thickness calculations use facet angles of 7 degrees, whereas Skrobis teaches that the facets are “less than 7 degrees”. Thus, the examiner acknowledges that the actual thickness values at a distance of 50 micrometers from the substrate tip as suggested by Skrobis would be slightly less than the values in the chart. However, Curry’s substrate has facets at angles of 7 degrees each in the region following Curry’s substrate tip (see Fig. 1), and therefore the use of 7 degrees in the equation both approximates Skrobis’s teachings and matches Curry’s facet angles. NOTE ALSO: the values from Skrobis assuming the equation w = adn is continued to 50 micrometers from the substrate tip are nearly identical to those in the table above, differing by only 0.13 micrometers each, such that even if the manner of calculating the thickness at 50 micrometers from the tip does not substantially vary regardless of how one interprets the disclose of Skrobis